Exhibit 10.2

 

TAX MATTERS AGREEMENT (this “Agreement”), dated as of September 22, 2016, by and
between Honeywell International Inc., a Delaware corporation (“HII”), and
AdvanSix, Inc., a Delaware corporation (“AdvanSix” and, together with HII, the
“Parties”).

 

W I T N E S S E T H :

 

WHEREAS AdvanSix is a wholly-owned subsidiary of HII and a member of the
affiliated group of which HII is the common parent;

 

WHEREAS, pursuant to the Separation Agreement, HII and AdvanSix have effected or
agreed to effect (i) the Internal Transactions (the steps of which are described
in Schedule I of the Separation Agreement) and (ii) the Distribution (together,
the “Transactions”); and

 

WHEREAS the Parties intend that each of the applicable Transactions qualify for
its Intended Tax Treatment;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties hereby agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01. Definition of Terms. The following terms shall have the following
meanings. Capitalized terms used but not defined in this Agreement shall have
the meanings ascribed to them in the Separation Agreement.

 

“10% Acquisition Transaction” has the meaning set forth in Section 4.06.

 

“Accounting Firm” has the meaning set forth in Section 3.01(c).

 

“Active Trade or Business” means the active conduct (determined in accordance
with Section 355(b) of the Code) of the trade or business described in the Tax
Opinion Representations for purposes of satisfying the requirements of Section
355(b) of the Code as it applies to the Distribution with respect to AdvanSix.

 

“AdvanSix” has the meaning set forth in the preamble.

 

“AdvanSix SAG” has the meaning set forth in Section 4.03(a)(v).

 

“AdvanSix Stock” means (i) all classes or series of stock or other equity
interests of AdvanSix and (ii) all other instruments properly treated as stock
of AdvanSix for U.S. Federal income Tax purposes.



 

2

“AdvanSix Tax Group” means (i) AdvanSix, (ii) any Person that is or was a
Subsidiary of AdvanSix as of the Distribution or at any time prior to the
Distribution and (iii) any Person that was a Subsidiary of one or more Persons
described in clause (ii) at any time prior to the Distribution.

 

“Agreement” has the meaning set forth in the preamble.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Determination” means (i) any final determination of liability in respect of a
Tax that, under applicable Law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or period for the filing of claims for refunds, amended
Tax Returns or appeals from adverse determinations), including a “determination”
as defined in Section 1313(a) of the Code or execution of an IRS Form 870AD, or
(ii) the payment of Tax by a Party (or its Subsidiary) that is responsible for
payment of that Tax under applicable Law, with respect to any item disallowed or
adjusted by a Taxing Authority, as long as the responsible Party determines that
no action should be taken to recoup that payment and the other Party agrees.

 

“E&P” has the meaning set forth in Section 2.02(b)(iv).

 

“HII” has the meaning set forth in the preamble.

 

“HII Consolidated Group” means any consolidated, combined, unitary or similar
group of which (i) any member of the HII Tax Group is or was a member and (ii)
any member of the AdvanSix Tax Group is or was a member.

 

“HII Tax Group” means HII and any Person that is or was a Subsidiary of HII as
of the Distribution or at any time prior to the Distribution, excluding each
member of the AdvanSix Tax Group.

 

“Indemnifying Party” means a Party that has an obligation to make an Indemnity
Payment.

 

“Indemnitee” means a Party that is entitled to receive an Indemnity Payment.

 

“Indemnity Payment” means an indemnity payment contemplated by this Agreement
and the Separation Agreement.

 

“Intended Tax Treatment” means, with respect to each of the applicable
Transactions, the U.S. Federal income Tax consequences (if any) set forth for
such Transaction in Appendix A.

 

“IRS” means the U.S. Internal Revenue Service.



 

3

“Ordinary Taxes” means Taxes other than (i) Transaction Taxes and (ii) Transfer
Taxes.

 

“Parties” has the meaning set forth in the preamble.

 

“Pre-Distribution Tax Period” means any taxable period (or portion thereof) that
ends on or before the Distribution Date.

 

“Proposed Acquisition Transaction” has the meaning set forth in Section 4.03(b).

 

“Protective Section 336(e) Election” means, with respect to an entity, a
protective election under Section 336(e) of the Code and Section 1.336-2(j) of
the Regulations (and any similar provision of U.S. state or local Law for such
jurisdictions as HII shall determine at its sole discretion) to treat the
disposition of the Stock of such entity, pursuant to the Distribution, as a
deemed sale of the assets of such entity in accordance with Section 1.336-2(h)
of the Regulations (or any similar provision of U.S. state or local Law).

 

“Records” has the meaning set forth in Section 5.01.

 

“Refund Recipient” has the meaning set forth in Section 2.03.

 

“Regulations” means the Treasury regulations promulgated under the Code.

 

“Restricted Period” has the meaning set forth in Section 4.03(a).

 

“Ruling” means a private letter ruling (including any supplemental ruling)
issued by the IRS in connection with the Transactions, whether granted prior to,
on or after the date hereof.

 

“Satisfactory Guidance” has the meaning set forth in Section 4.04(b).

 

“Separation Agreement” means the Separation and Distribution Agreement dated as
of the date of this Agreement by and between HII and AdvanSix, including the
Schedules thereto.

 

“Straddle Period” has the meaning set forth in Section 2.05(b).

 

“Subsidiary” means, with respect to any Person, a corporation, partnership,
association, limited liability company, trust or other form of legal entity in
which such Person and/or one or more Subsidiaries of such Person has either (i)
a majority ownership in the equity thereof; (ii) the power to elect, or to
direct the election of, a majority of the board of directors or other analogous
governing body of such entity; or (iii) the title or function of general partner
or manager, or the right to designate the Person having such title or function.



 

4

“Tax Advisor” means (i) for purposes of Section 5.06, a local Tax counsel or
accountant of recognized national standing in the relevant jurisdiction and (ii)
for all other purposes of this Agreement, a U.S. Tax counsel of recognized
national standing.

 

“Tax Attribute” has the meaning set forth in Section 2.04.

 

“Tax Contest” means an audit, review, examination or other administrative or
judicial proceeding, in each case by any Taxing Authority.

 

“Tax Dispute” has the meaning set forth in Section 5.06.

 

“Tax Opinion Representations” means representations regarding certain facts in
existence at the applicable time made by HII and AdvanSix that serve as a basis
for the Tax Opinion.

 

“Tax Opinion” means the written opinion of Cravath, Swaine & Moore LLP issued to
HII to the effect that each of the applicable Transactions should qualify for
its Intended Tax Treatment.

 

“Tax Opinions/Rulings” means (i) any Ruling and (ii) any opinion of a Tax
Advisor relating to the Transactions, including those issued on the Distribution
Date or to allow a party to take actions otherwise prohibited under Section
4.03(a) of this Agreement.

 

“Tax Return” means any return, declaration, statement, report, form, estimate or
information return relating to, (i) for purposes of Article III, Taxes other
than payroll and employment related Taxes and (ii) for all other purposes of
this Agreement, Taxes, in each case, including any amendments thereto and any
related or supporting information, required or permitted to be filed with any
Taxing Authority.

 

“Tax Return Preparer” means HII.

 

“Taxes” means all forms of taxation or duties imposed by any Governmental
Authority, or required by any Governmental Authority to be collected or
withheld, including charges, in each case, in the nature of a tax, together with
any related interest, penalties and other additional amounts.

 

“Taxing Authority” means any Governmental Authority charged with the
determination, collection or imposition of Taxes.

 

“Transaction Tax Contest” means a Tax Contest with the purpose or effect of
determining or redetermining Transaction Taxes.

 

“Transaction Taxes” means all (i) Taxes imposed on HII, AdvanSix or any of their
respective Subsidiaries resulting from the failure of any step of the
Transactions



 

5

to qualify for its Intended Tax Treatment, (ii) Taxes imposed on any third party
resulting from the failure of any step of the Transactions to qualify for its
Intended Tax Treatment for which HII, AdvanSix or any of their respective
Subsidiaries is or becomes liable for any reason and (iii) reasonable,
out-of-pocket legal, accounting and other advisory or court fees incurred in
connection with liability for Taxes described in clause (i) or (ii).

 

“Transactions” has the meaning set forth in the recitals.

 

“Transfer Taxes” means all transfer, sales, use, excise, stock, stamp, stamp
duty, stamp duty reserve, stamp duty land, documentary, filing, recording,
registration, value-added and other similar Taxes (excluding, for the avoidance
of doubt, any income, gains, profit or similar Taxes, however assessed).

 

“Unqualified Tax Opinion” has the meaning set forth in Section 4.04(d).

 

ARTICLE II

 

Allocation of Tax Liabilities and Tax Benefits

 

SECTION 2.01. HII Indemnification of AdvanSix. After the Distribution, HII shall
be liable for, and shall indemnify and hold AdvanSix harmless from, the
following Taxes, whether incurred directly by AdvanSix or indirectly through one
of its Subsidiaries:

 

(a) Ordinary Taxes of HII and its Subsidiaries (which, for the avoidance of
doubt, shall include AdvanSix and its Subsidiaries prior to the Distribution)
for any taxable period; and

 

(b) Transaction Taxes;

 

in each case, other than Taxes for which AdvanSix is liable under Section 2.02.

 

SECTION 2.02. AdvanSix Indemnification of HII. After the Distribution, AdvanSix
shall be liable for, and shall indemnify and hold HII harmless from, the
following Taxes, whether incurred directly by HII or indirectly through one of
its Subsidiaries:

 

(a) Ordinary Taxes of AdvanSix and its Subsidiaries, in each case, for any
taxable period other than a Pre-Distribution Tax Period;

 

(b) Transaction Taxes attributable to:

 

(i) the failure to be true when made or deemed made of (A) any Tax Opinion
Representation made by AdvanSix or (B) any representation made by AdvanSix, any
Subsidiary or controlling shareholder of AdvanSix, any counterparty to any
Proposed Acquisition Transaction or any of such



 

6

counterparty’s Affiliates for purposes of obtaining a Ruling or an Unqualified
Tax Opinion intended to be Satisfactory Guidance;

 

(ii) any action or omission by AdvanSix or any Subsidiary of AdvanSix in breach
of the covenants set forth herein (including those in Section 4.03), in any
other Ancillary Agreement or in the Separation Agreement;

 

(iii) the application of Section 355(e) or 355(f) of the Code to any of the
Transactions by virtue of any acquisition (or deemed acquisition) of AdvanSix
Stock (including newly issued AdvanSix Stock) or assets of AdvanSix or any
Subsidiary of AdvanSix;

 

(iv) a determination that the Distribution was used principally as a device for
the distribution of the earnings and profits (“E&P”) within the meaning of
Section 355(a)(1)(B) of the Code if such determination was based in whole or in
part on any sale or exchange of AdvanSix Stock or on any distribution on
AdvanSix Stock occurring after the Distribution in excess of its E&P; or

 

(v) any other action or omission taken after the Distribution by AdvanSix or any
Subsidiary of AdvanSix, except to the extent such action or omission is
otherwise expressly required or permitted by this Agreement (other than under
Section 4.04), any other Ancillary Agreement or the Separation Agreement; and

 

(c) Any and all Transfer Taxes incurred by the HII Tax Group or the AdvanSix Tax
Group as a result of the Transactions.

 

SECTION 2.03. Refunds, Credits and Offsets. Subject to Section 2.04, if HII,
AdvanSix or any of their respective Subsidiaries receives any refund of any
Taxes for which the other Party is liable under Sections 2.01 and 2.02 (a
“Refund Recipient”), such Refund Recipient shall pay to the other Party the
entire amount of the refund (including interest, but net of any Taxes imposed
with respect to such refund) within 10 business days of receipt or accrual;
provided, however, that the other Party, upon the request of such Refund
Recipient, shall repay the amount paid to the other Party (plus any penalties,
interest or other charges imposed by the relevant Taxing Authority) in the event
such Refund Recipient is required to repay such refund. In the event a Party
would be a Refund Recipient but for the fact it applied a refund to which it
would otherwise have been entitled against a Tax liability arising in a
subsequent taxable period, then such Party shall be treated as a Refund
Recipient and the economic benefit of so applying the refund shall be treated as
a refund, and shall be paid within 10 business days of the due date of the Tax
Return to which such refund is applied to reduce the subsequent Tax liability.

 

SECTION 2.04. Carrybacks. If a Tax Return of AdvanSix or any of its Subsidiaries
for any taxable period ending after the Distribution Date reflects any net
operating loss, net capital loss, excess Tax credit or other Tax attribute (a
“Tax Attribute”), then AdvanSix or its applicable Subsidiary shall waive the
right to carry back any such Tax Attribute to a Pre-Distribution Tax Period to
the extent permissible under



 

7

applicable Law. In the event that AdvanSix or any of its Subsidiaries does carry
back a Tax Attribute to a Pre-Distribution Tax Period, then (i) no payment with
respect to such carryback shall be due to AdvanSix or any of its Subsidiaries
from HII and (ii) if AdvanSix or any of its Subsidiaries receives any refund,
credit or offset of any Taxes in connection with such carryback, AdvanSix shall
promptly pay to HII the full amount of such refund or the economic benefit of
the credit or offset (including interest, but net of any Taxes imposed with
respect to such refund).

 

SECTION 2.05. Straddle Periods. (a) HII and AdvanSix shall take all commercially
reasonable actions necessary or appropriate to close the taxable year of each
member of the AdvanSix Tax Group for all Tax purposes as of the end of the
Distribution Date to the extent permitted by applicable Law.

 

(b) For any taxable period that includes (but does not end on) the Distribution
Date (a “Straddle Period”), Taxes for the Pre-Distribution Tax Period shall be
computed (i) in the case of Taxes imposed on a periodic basis (such as real,
personal and intangible property Taxes), on a daily pro rata basis and (ii) in
the case of other Taxes generally, as if the taxable period ended as of the
close of business on the Distribution Date and, in the case of any such other
Taxes that are attributable to the ownership of any equity interest in a
partnership, other “flowthrough” entity or “controlled foreign corporation”
(within the meaning of Section 957(a) of the Code or any comparable U.S. state
or local or foreign Law), as if the taxable period of that entity ended as of
the close of business on the Distribution Date (whether or not such Taxes arise
in a Straddle Period of the applicable owner).

 

(c) HII shall be entitled to any deduction arising out of a liability of R&C LLC
that may be treated as incurred in the Pre-Distribution Tax Period under the
“recurring item exception” pursuant to Section 1.461-5 of the Regulations, and
the Parties shall file all Tax Returns in a manner consistent therewith.
AdvanSix shall pay (or cause to be paid) all such liabilities in the ordinary
course consistent with the past practice of HII and R&C LLC.

 

ARTICLE III


 

Tax Returns, Tax Contests and Other Administrative Matters

 

SECTION 3.01. Responsibility for Preparing Tax Returns. (a) HII shall timely
prepare or cause to be timely prepared any Tax Returns of the HII Tax Group and
the AdvanSix Tax Group that are required or permitted to be filed for any
taxable period beginning before the Distribution Date. If AdvanSix is
responsible for filing any such Tax Return under Section 3.02(a), HII shall,
subject to Section 3.01(c), promptly deliver such prepared Tax Return to
AdvanSix reasonably in advance of the applicable filing deadline.



 

8

 

(b) To the extent that any Tax Return described in Section 3.01(a) or (b) is
required to be filed by a Party other than the Tax Return Preparer or directly
relates to matters for which another Party may have an indemnification
obligation to the Tax Return Preparer or that may give rise to a refund to which
that other Party would be entitled, under this Agreement, the Tax Return
Preparer shall (i) prepare the relevant portions of the Tax Return on a basis
consistent with past practice, except (A) as required by applicable Law or to
correct any clear error, (B) as a result of changes or elections made on any Tax
Return of a HII Consolidated Group that do not relate primarily to the AdvanSix
Tax Group or (C) as mutually agreed by the Parties; (ii) notify the other Party
of any such portions not prepared on a basis consistent with past practice;
(iii) provide the other Party a reasonable opportunity to review the relevant
portions of the Tax Return; and (iv) consider in good faith any reasonable
comments made by the other Party.

 

(c) The Parties shall attempt in good faith to resolve any issues arising out of
the review of any such Tax Return as soon as practically possible. If the
Parties are unable to resolve their differences, then the Parties shall
collectively select an independent accounting firm (the “Accounting Firm”) and
shall instruct the Accounting Firm to use its best efforts to prepare the
relevant portions of the Tax Return on behalf of the Tax Return Preparer in
compliance with Section 3.01(c) as promptly as practically possible. All
determinations of the Accounting Firm relating to the disputed items, absent
fraud, shall be final and binding on the Parties. The fees and expenses of the
Accounting Firm shall be borne by AdvanSix.

 

SECTION 3.02. Filing of Tax Returns and Payment of Taxes. (a) Each Party shall
execute and timely file each Tax Return that it is responsible for filing under
applicable Law and shall timely pay to the relevant Taxing Authority any amount
shown as due on each such Tax Return. The obligation to make payments pursuant
to this Section 3.02(a) shall not affect a Party’s right, if any, to receive
payments under Section 3.02(b) or otherwise be indemnified under this Agreement.

 

(b) In addition to its obligations under Section 3.01(b), the relevant Tax
Return Preparer shall, no later than 5 business days before the due date
(including extensions) of any Tax Return described in Section 3.01(a), notify
the other Party of any amount (or any portion of any such amount) shown as due
on that Tax Return for which the other Party must indemnify the Tax Return
Preparer under this Agreement. The other Party shall pay such amount to the Tax
Return Preparer no later than the due date (including extensions) of the
relevant Tax Return. A failure by an Indemnitee to give notice as provided in
this Section 3.02(b) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.



 

9

(c) Neither AdvanSix nor any of its Subsidiaries shall file, amend, withdraw,
revoke or otherwise alter any Tax Return of any HII Consolidated Group.

 

(d) Neither AdvanSix nor any of its Subsidiaries shall file, amend, withdraw,
revoke or otherwise alter any Tax Return of AdvanSix or any of its Subsidiaries
to the extent such Tax Return relates to the Pre-Distribution Tax Period without
the prior written consent of HII, which consent shall not be unreasonably
withheld or delayed.

 

SECTION 3.03. Tax Contests. (a) HII or AdvanSix, as applicable, shall, within 10
business days of becoming aware of any Tax Contest (including a Transaction Tax
Contest) that could reasonably be expected to cause the other Party to have an
indemnification obligation under this Agreement, notify the other Party of such
Tax Contest and thereafter promptly forward or make available to the
Indemnifying Party copies of notices and communications relating to the relevant
portions of such Tax Contest. A failure by an Indemnitee to give notice as
provided in this Section 3.03(a) (or to promptly forward any such notices or
communications) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

 

(b) HII and AdvanSix each shall have the exclusive right to control the conduct
and settlement of any Tax Contest, other than a Transaction Tax Contest,
relating to any Tax Return that it is responsible for preparing pursuant to
Section 3.01. Notwithstanding the foregoing, if the conduct or settlement of any
portion or aspect of any such Tax Contest could reasonably be expected to cause
a Party to have an indemnification obligation under this Agreement, then the
Indemnitee shall not accept or enter into any settlement without the consent of
the Indemnifying Party, which consent shall not be unreasonably withheld or
delayed.

 

(c) HII shall have the exclusive right to control the conduct and settlement of
any Transaction Tax Contest, provided, that HII shall not accept or enter into
any settlement relating to any Transaction Tax to the extent that AdvanSix is
liable for such Transaction Tax pursuant to Section 2.02(b) without the consent
of AdvanSix, which consent shall not unreasonably be withheld or delayed.

 

SECTION 3.04. Expenses. Each Party shall bear its own expenses in the course of
any Tax Contest, other than expenses included in the definition of Transaction
Taxes, which shall be governed by Article II.

 

ARTICLE IV


 

Tax Matters Relating to the Transactions

 

SECTION 4.01. Mutual Representations. Each Party represents that it knows of no
fact, and has no plan or intention to take any action, that it knows or
reasonably should expect, after consultation with a Tax Advisor, is inconsistent
with the qualification of any step of the Transactions for its Intended Tax
Treatment.

 

10



SECTION 4.02. Mutual Covenants. (a) Each Party shall use its reasonable best
efforts to cause the Tax Opinion to be issued, including by executing the Tax
Opinion Representations requested by Cravath, Swaine & Moore LLP that are true
and correct.

 

(b) Except as otherwise expressly required or permitted by the Separation
Agreement, this Agreement or any other Ancillary Agreement, after the
Distribution neither Party shall take or fail to take, or cause or permit its
respective Subsidiaries to take or fail to take, any action, if such action or
omission would be inconsistent with its Tax Opinion Representations or the
Intended Tax Treatment.

 

SECTION 4.03. Restricted Actions. (a) Subject to Section 4.04, during the period
beginning on the Distribution Date and ending on, and including, the last day of
the two-year period following the Distribution Date (the “Restricted Period”),
AdvanSix shall not (and shall not cause or permit any of its Subsidiaries to),
in a single transaction or a series of transactions:

 

(i) enter into any Proposed Acquisition Transaction;

 

(ii) take any affirmative action that permits a Proposed Acquisition Transaction
to occur by means of an agreement to which neither AdvanSix nor any of its
Subsidiaries is a party (including by (A) redeeming rights under a shareholder
rights plan, (B) making a determination that a tender offer is a “permitted
offer” under any such plan or otherwise causing any such plan to be inapplicable
or neutralized with respect to any Proposed Acquisition Transaction or (C)
approving any Proposed Acquisition Transaction, whether for purposes of Section
203 of the Delaware General Corporate Law or any similar corporate statute, any
“fair price” or other provision of AdvanSix’s charter or bylaws or otherwise);

 

(iii) liquidate or partially liquidate AdvanSix, whether by merger,
consolidation or otherwise (provided that, for the avoidance of doubt, a merger
of another entity into AdvanSix or any of its Subsidiaries shall not constitute
an action described in this Section 4.03(a)(iii));

 

(iv) cause or permit AdvanSix to cease to engage in the Active Trade or
Business;

 

(v) sell or transfer 50% or more of the gross assets of the Active Trade or
Business or 50% or more of the gross assets of the “separate affiliated group”
(within the meaning of Section 355(b)(3)(B) of the Code) of AdvanSix (the
“AdvanSix SAG”) held immediately before the Distribution (provided, however,
that the foregoing shall not apply to sales, transfers or dispositions of assets
to any member of the AdvanSix SAG); or

 

(vi) redeem or otherwise repurchase (directly or indirectly) any AdvanSix Stock,
except to the extent such redemptions or repurchases meet the



 

11

following requirements: (A) those redemptions or purchases are for business
reasons unrelated to the Distribution, (B) AdvanSix Stock to be purchased is
widely held, (C) those redemptions or purchases will be made on the open market
and (D) the aggregate amount of those redemptions or purchases will be less than
20% of the total value of the outstanding AdvanSix Stock.

 

(b) (i) For purposes of this Agreement, “Proposed Acquisition Transaction” means
any transaction or series of transactions (or any agreement, understanding or
arrangement to enter into a transaction or series of transactions) as determined
for purposes of Section 355(e) of the Code, in connection with which one or more
Persons would (directly or indirectly) acquire, or have the right to acquire
(including pursuant to an option, warrant or other conversion right), from any
other Person or Persons, an interest in AdvanSix Stock that, when combined with
any other acquisitions of AdvanSix Stock that occur after the Distribution (but
excluding any other acquisition described in clause (ii)) comprises 40% or more
of the value or the total combined voting power of all interests that are
treated as outstanding equity in AdvanSix for U.S. Federal income Tax purposes
immediately after such transaction or, in the case of a series of related
transactions, immediately after any transaction in such series. For this
purpose, any recapitalization, repurchase or redemption of AdvanSix Stock and
any amendment to the certificate of incorporation (or other organizational
documents) of AdvanSix shall be treated as an indirect acquisition of AdvanSix
Stock by any shareholder to the extent such shareholder’s percentage interest in
interests that are treated as outstanding equity in AdvanSix for U.S. Federal
income Tax purposes increases by vote or value.

 

(ii) Notwithstanding the foregoing, a Proposed Acquisition Transaction shall not
include (x) the adoption by AdvanSix of a shareholder rights plan that meets the
requirements of IRS Revenue Ruling 90-11, (y) transfers on an established market
of AdvanSix Stock that are described in Safe Harbor VII of Section 1.355-7(d) of
the Regulations or (z) issuances of AdvanSix Stock that satisfy Safe Harbor VIII
(relating to acquisitions in connection with a Person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Section 1.355-7(d) of the Regulations; provided, that such transaction or
series of transactions shall constitute a Proposed Acquisition Transaction if
meaningful factual diligence is necessary to establish that Section
4.03(b)(ii)(x), (y) or (z) applies.

 

(c) If AdvanSix merges or consolidates with another entity to form a new entity,
references in this Agreement to AdvanSix shall be to that new entity and
AdvanSix Stock shall refer to the capital stock or other relevant instruments or
rights of that new entity.

 

(d) The provisions of this Section 4.03, including the definition of “Proposed
Acquisition Transaction”, are intended to monitor compliance with Section 355 of
the Code and shall be interpreted accordingly. Any clarification of, or



 

12

change in, Section 355 of the Code or the Regulations thereunder shall be
incorporated into this Section 4.03 and its interpretation.

 

SECTION 4.04. Consent to Take Certain Restricted Actions. (a) AdvanSix may (and
may cause or permit its Subsidiaries to) take an action otherwise prohibited
under Section 4.03(a) if HII consents in writing, which consent shall be at
HII’s sole discretion. For the avoidance of doubt, HII’s written consent
pursuant to this Section 4.04(a) shall not in any way relieve AdvanSix of its
indemnification obligations under Section 2.02(b).

 

(b) HII may, at its sole discretion and as a condition to granting its written
consent pursuant to Section 4.04(a), require AdvanSix to provide Satisfactory
Guidance; provided, however, the provision of Satisfactory Guidance shall not
obligate HII to grant its written consent pursuant to Section 4.04(a).

 

(c) For purposes of this Agreement, “Satisfactory Guidance” means either a
Ruling or an Unqualified Tax Opinion concluding that the proposed action will
not cause any step of the Transactions to fail to qualify for its Intended Tax
Treatment. Such Ruling or Unqualified Tax Opinion will constitute Satisfactory
Guidance only if they are satisfactory to HII at its sole discretion in both
form and substance, including with respect to any underlying assumptions or
representations and any legal analysis contained therein.

 

(d) For purposes of this Agreement, “Unqualified Tax Opinion” means an
unqualified “will” opinion of a Tax Advisor that permits reliance by HII. The
Tax Advisor, in issuing its opinion, shall be permitted to rely on the validity
and correctness, as of the date given, of any previously issued Tax
Opinions/Rulings, unless such reliance would be unreasonable under the
circumstances, and shall assume that each of the applicable Transactions would
have qualified for its Intended Tax Treatment if the action in question did not
occur.

 

SECTION 4.05. Procedures Regarding Opinions and Rulings. (a) If AdvanSix
notifies HII that it desires to take a restricted action described in Section
4.03(a) and HII requires Satisfactory Guidance as a condition to consenting to
such restricted action pursuant to Section 4.04(b), HII shall use commercially
reasonable efforts to expeditiously obtain, or assist AdvanSix in obtaining,
such Satisfactory Guidance. Notwithstanding the foregoing, HII shall not be
required to take any action pursuant to this Section 4.05(a) if, upon request,
AdvanSix fails to certify that all information and representations relating to
AdvanSix or any Subsidiary of AdvanSix in the relevant documents are true,
correct and complete or fails to obtain certification from any counterparty to
any Proposed Acquisition Transaction that all information and representations
relating to such counterparty in the relevant documents are true, correct and
complete. AdvanSix shall reimburse HII for all reasonable out-of-pocket costs
and expenses incurred by HII or any Subsidiary of HII in obtaining Satisfactory
Guidance within 10 business days after receiving an invoice from HII therefor.

 

13



(b) Notwithstanding anything herein to the contrary, AdvanSix shall not seek a
Ruling with respect to a Pre-Distribution Tax Period (whether or not relating to
the Transactions) if HII determines that there is a reasonable possibility that
such action could have a significant adverse impact on HII or any Subsidiary of
HII.

 

SECTION 4.06. Notification and Certification Regarding Certain Acquisition
Transactions. If AdvanSix proposes to enter into any 10% Acquisition Transaction
or take any affirmative action to permit any 10% Acquisition Transaction to
occur at any time during the 30-month period following the Distribution Date,
AdvanSix shall undertake in good faith to provide HII, no later than 10 business
days following the signing of any written agreement with respect to such 10%
Acquisition Transaction or obtaining knowledge of the occurrence of any such 10%
Acquisition Transaction that takes place without written agreement, with a
written description of such transaction (including the type and amount of
AdvanSix Stock to be acquired) and a brief explanation as to why AdvanSix
believes that such transaction does not result in the application of Section
355(e) or 355(f) of the Code to the Transactions. For purposes of this Section
4.06, “10% Acquisition Transaction” means any transaction or series of
transactions that would be a Proposed Acquisition Transaction if the percentage
specified in the definition of Proposed Acquisition Transaction were 10% instead
of 40%.

 

SECTION 4.07. Reporting. HII and AdvanSix shall (i) timely file any appropriate
information and statements (including as required by Section 6045B of the Code
and Section 1.355-5 and, to the extent applicable, Section 1.368-3 of the
Regulations) to report each of the applicable Transactions as qualifying for its
Intended Tax Treatment and (ii) absent a change of Law or an applicable
Determination otherwise, not take any position on any Tax Return that is
inconsistent with such qualification.

 

SECTION 4.08. Tax Treatment of Certain Amounts Paid Pursuant to the EMA. Amounts
paid pursuant to the EMA shall be treated in the manner as described in the EMA.

 

SECTION 4.09. Protective Section 336(e) Election. (a) HII will make a Protective
Section 336(e) Election with respect to the Distribution. Accordingly, the
Parties agree that this Agreement constitutes a written, binding agreement to
make a Protective Section 336(e) Election as contemplated by Section
1.336-2(h)(1)(i) of the Regulations. AdvanSix will cooperate with HII to
facilitate the making of such election.

 

(b) If AdvanSix realizes a Tax benefit from the step-up in Tax basis resulting
from a failure of the Distribution to qualify (in whole or in part) for its
Intended Tax Treatment and the election described in Section 4.09(a), unless
AdvanSix has indemnified HII for the resulting Transaction Taxes under Section
2.02(b), AdvanSix shall make quarterly payments to HII in an amount equal to 100
percent of the actual Tax savings if, as and when realized arising from the
step-up in Tax basis resulting from the Protective Section 336(e) Election,
determined on a “with and without” basis (treating any deductions or
amortization attributable to the step-up in Tax basis resulting from the
Protective Section 336(e) Election as the last items claimed for any taxable
period,

 

14

including after the utilization of any available net operating loss
carryforwards), net of any reasonable out-of-pocket expenses necessary to secure
such Tax savings.

 

ARTICLE V

 

Procedural Matters

 

SECTION 5.01. Cooperation. Each Party shall cooperate with reasonable requests
from the other Party in matters covered by this Agreement, including in
connection with the preparation and filing of Tax Returns, the calculation of
Taxes, the determination of the proper financial accounting treatment of Tax
items and the conduct and settlement of Tax Contests. Such cooperation shall
include:

 

(i) retaining until the expiration of the relevant statute of limitations
(including extensions) of records, documents, accounting data, computer data and
other information (“Records”) necessary for the preparation, filing, review,
audit or defense of all Tax Returns relevant to an obligation, right or
liability of either Party under this Agreement;

 

(ii) providing the other Party reasonable access to Records and to its personnel
(ensuring their cooperation) and premises during normal business hours to the
extent relevant to an obligation, right or liability of the other Party under
this Agreement or otherwise reasonably required by the other Party to complete
Tax Returns or to compute the amount of any payment contemplated by this
Agreement; and

 

(iii) notifying the other Party prior to disposing of any relevant Records and
affording the other Party the opportunity to take possession or make copies of
such Records at its discretion.

 

SECTION 5.02. Interest. Any payments required pursuant to this Agreement that
are not made within the time period specified in this Agreement shall bear
interest from the end of that period. Interest required to be paid pursuant to
this Agreement shall, unless otherwise specified, be computed at the rate and in
the manner provided in the Code for interest on underpayments and overpayments,
as applicable, for the relevant period.

 

SECTION 5.03. Indemnification Claims and Payments. (a) An Indemnitee shall be
entitled to make a claim for payment with respect to Taxes under this Agreement
when the Indemnitee determines that it is entitled to such payment and is able
to calculate with reasonably accuracy the amount of such payment. Except as
otherwise provided in Sections 3.02(b) and 3.03, the Indemnitee shall provide to
the Indemnifying Party notice of such claim within 60 business days of the first
date on which it so becomes entitled to make such claim. Such notice shall
include a description of such claim and a detailed calculation of the amount
claimed.

 

15



(b) Except as otherwise provided in Sections 3.02(b) and 3.03, the Indemnifying
Party shall make the claimed payment to the Indemnitee within 30 business days
after receiving such notice, unless the Indemnifying Party reasonably disputes
its liability for, or the amount of, such payment.

 

(c) A failure by an Indemnitee to give notice as provided in Section 3.02(b),
3.03 or 5.03(a) shall not relieve the Indemnifying Party’s indemnification
obligations under this Agreement, except to the extent that the Indemnifying
Party shall have been actually prejudiced by such failure.

 

(d) Nothing in this Section 5.03 shall prejudice a Party’s right to receive
payments pursuant to Section 3.02(b) or 3.03.

 

SECTION 5.04. Amount of Indemnity Payments. The amount of any Indemnity Payment
shall be (i) reduced to take into account any Tax benefit actually realized by
the Indemnitee resulting from the incurrence of the liability in respect of
which the Indemnity Payment is made and (ii) increased to take into account any
Tax cost actually realized by the Indemnitee resulting from the receipt of the
Indemnity Payment, including any Tax cost arising from such Indemnity Payment
having resulted in income or gain to either Party, for example, under Section
1.1502-19 of the Regulations, and any Taxes imposed on additional amounts
payable pursuant to this clause (ii). For purposes of calculating the amount of
any Tax benefit or Tax cost, the applicable Indemnitee shall be deemed to be
subject to a 39% Tax rate in the taxable year in which such Tax benefit or Tax
cost was realized and any Tax attributes of such Indemnitee shall be
disregarded.

 

SECTION 5.05. Treatment of Indemnity Payments. Any Indemnity Payment (other than
any portion of a payment that represents interest accruing after the
Distribution Date) shall be treated by HII and AdvanSix for all Tax purposes as
a distribution from AdvanSix to HII immediately prior to the Distribution (if
made by AdvanSix to HII) or as a contribution from HII to AdvanSix immediately
prior to the Distribution (if made by HII to AdvanSix), except as otherwise
required by applicable Law or a Determination.

 

SECTION 5.06. Tax Disputes. Notwithstanding Section 6.07, this Section 5.06
shall govern the resolution of any dispute arising between the Parties in
connection with this Agreement, other than a dispute (i) relating to liability
for Transaction Taxes (ii) in which the amount of liability in dispute exceeds
$20 million (a “Tax Dispute”) or (iii) relating to a Tax Return as described in
Section 3.01(c). The Parties shall negotiate in good faith to resolve any Tax
Dispute for 45 calendar days (unless earlier resolved). Upon notice of either
Party after 45 calendar days, the matter will be referred to an Accounting Firm
acceptable to both Parties. The Accounting Firm may, in its discretion, obtain
the services of any third party necessary to assist it in resolving the Tax
Dispute. The Parties shall instruct the Accounting Firm to furnish notice to
each Party of its resolution of the Tax Dispute as soon as practicable, but in
any event no later than 60 calendar days after its acceptance of the matter for
resolution. Any such resolution by the Accounting Firm will be binding on the
Parties and the Parties



 

16

shall take, or cause to be taken, any action necessary to implement the
resolution. All fees and expenses of the Accounting Firm shall be shared equally
by the Parties. If, having determined that a Tax Dispute must be referred to an
Accounting Firm, after 45 calendar days the Parties are unable to find an
Accounting Firm willing to adjudicate the Tax Dispute in question and that the
Parties in good faith find acceptable, then this Section 5.06 shall cease to
apply to that Tax Dispute.

 

ARTICLE VI

 

Miscellaneous

 

SECTION 6.01. Termination. This Agreement will terminate without further action
at any time before the Distribution upon termination of the Separation
Agreement. If terminated, no Party will have any Liability of any kind to the
other Party or any other Person on account of this Agreement, except as provided
in the Separation Agreement.

 

SECTION 6.02. Applicability. This Agreement shall not apply before the
Distribution.

 

SECTION 6.03. Survival. Except as expressly set forth in this Agreement, the
covenants and indemnification obligations in this Agreement shall survive the
Spin-Off and shall remain in full force and effect.

 

SECTION 6.04. Separation Agreement. The Parties agree that, in the event of a
conflict between the terms of this Agreement and the Separation Agreement with
respect to the subject matter hereof, the terms of this Agreement shall govern.

 

SECTION 6.05. Confidentiality. Each Party hereby acknowledges that confidential
Information of such Party or its Subsidiaries may be exposed to employees and
agents of the other Party or its Subsidiaries as a result of the activities
contemplated by this Agreement. Each Party agrees, on behalf of itself and its
Subsidiaries, that such Party’s obligations with respect to Information and data
of the other Party or its Subsidiaries shall be governed by Section 7.08 of the
Separation Agreement.

 

SECTION 6.06. Counterparts; Entire Agreement. (a) This Agreement may be executed
in one or more counterparts, all of which counterparts shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each Party and delivered to the other Party. This Agreement
may be executed by facsimile or PDF signature and a facsimile or PDF signature
shall constitute an original for all purposes.

 

(b) This Agreement, the Separation Agreement, the other Ancillary Agreements and
the Appendices, Exhibits and Schedules hereto and thereto contain the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all previous agreements, negotiations, discussions, writings,
understandings, commitments and conversations with respect to such subject
matter, and there are no



 

17

agreements or understandings between the Parties with respect to the subject
matter hereof other than those set forth or referred to herein or therein.

 

SECTION 6.07. Governing Law; Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the Laws of the State of New York, regardless
of the Laws that might otherwise govern under applicable principles of conflicts
of laws thereof. Subject to Section 5.06, each Party irrevocably consents to the
exclusive jurisdiction, forum and venue of the Commercial Division of the
Supreme Court of the State of New York, New York County and the United States
District Court for the Southern District of New York over any and all claims,
disputes, controversies or disagreements between the Parties or any of their
respective Subsidiaries, Affiliates, successors and assigns under or related to
this Agreement or any document executed pursuant to this Agreement or any of the
transactions contemplated hereby or thereby.

 

SECTION 6.08. Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED
AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF ANY LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
6.08.

 

SECTION 6.09. Assignability. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of law or otherwise by either Party without the prior written
consent of the other Party. Any purported assignment without such consent shall
be void. Subject to the preceding sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns. Notwithstanding the foregoing, either Party
may assign this Agreement without consent in connection with (a) a merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s assets, or
(b) the sale of all or substantially all of such Party’s assets; provided,
however, that the assignee expressly assumes in writing all of the obligations
of the assigning Party under this Agreement, and the assigning Party provides
written notice and evidence of such assignment and assumption to the
non-assigning Party. No assignment permitted by this Section 6.09 shall release
the assigning Party from liability for the full performance of its obligations
under this Agreement.

 

18



SECTION 6.10. Third-Party Beneficiaries. (a) The provisions of this Agreement
are solely for the benefit of the Parties hereto and are not intended to confer
upon any Person except the Parties hereto any rights or remedies hereunder and
(b) there are no third-party beneficiaries of this Agreement and this Agreement
shall not provide any third Person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

 

SECTION 6.11. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person, (b) on the date received, if sent by a nationally recognized delivery or
courier service or (c) upon the earlier of confirmed receipt or the fifth
business day following the date of mailing if sent by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

 

If to HII, to:

 

Honeywell International Inc.

115 Tabor Road

Morris Plains, NJ 07950

Attn: Vice President, Tax and General Tax Counsel

e-mail: Jamie.DiStefano@honeywell.com

 

with a copy to:

 

Cravath, Swaine & Moore LLP
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019
Attn:   Stephen L. Gordon, Esq.
           Lauren Angelilli, Esq.
e-mail: gordon@cravath.com
            langelilli@cravath.com

 

If to AdvanSix, to:

 

AdvanSix Inc.

115 Tabor Road

Morris Plains, NJ 07950

Attn: General Counsel

e-mail: Hans.Quitmeyer@Advan6.com

 

Either Party may, by notice to the other Party, change the address to which such
notices are to be given.

 

SECTION 6.12. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent



 

19

jurisdiction to be invalid, void or unenforceable, the remaining provisions
hereof, or the application of such provision to Persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

 

SECTION 6.13. Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

SECTION 6.14. Waivers of Default. No failure or delay of either Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by either Party of any default by the other Party of any provision of
this Agreement shall not be deemed a waiver by the waiving Party of any
subsequent or other default.

 

SECTION 6.15. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, HII shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative. AdvanSix shall not oppose the granting of such
relief on the basis that money damages are an adequate remedy. The Parties agree
that the remedies at law for any breach or threatened breach hereof, including
monetary damages, are inadequate compensation for any loss and that any defense
in any action for specific performance that a remedy at law would be adequate is
waived. Any requirements for the securing or posting of any bond with such
remedy are waived. The Parties acknowledge and agree that the right of specific
enforcement is an integral part of this Agreement and without that right,
neither HII nor AdvanSix would have entered into this Agreement.

 

SECTION 6.16. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by either Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

 

SECTION 6.17. Interpretation. The rules of interpretation set forth in Section
12.14 of the Separation Agreement shall be incorporated by reference to this
Agreement, mutatis mutandis. NOTWITHSTANDING THE FOREGOING, THE PURPOSE OF
ARTICLE IV IS TO ENSURE THAT EACH OF THE APPLICABLE



 

20

TRANSACTIONS QUALIFIES FOR ITS INTENDED TAX TREATMENT AND, ACCORDINGLY, THE
PARTIES AGREE THAT THE LANGUAGE THEREOF SHALL BE INTERPRETED IN A MANNER THAT
SERVES THIS PURPOSE TO THE GREATEST EXTENT POSSIBLE.

 

SECTION 6.18. Compliance by Subsidiaries. The Parties shall cause their
respective Subsidiaries to comply with this Agreement.

 

21

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

  HONEYWELL INTERNATIONAL INC.,       by     /s/ Jeffrey N. Neuman     Name:
Jeffrey N. Neuman     Title:   Vice President, Corporate Secretary and
            Deputy General Counsel

 

  AdvanSix Inc.,       by     /s/ Erin N. Kane     Name: Erin N. Kane     Title:
  President and Chief Executive Officer

 

 

Appendix A

 

Intended Tax Treatment

 

1.The Contributions, the Share Issuance and the Special Dividend, taken
together, are intended to be treated as a reorganization described in Section
368(a)(1)(D) of the Code.

 

2.The receipt of shares of AdvanSix Common Stock in the Share Issuance and the
receipt of cash in the Special Dividend are each intended to qualify for
non-recognition of gain or loss under Section 361.

 

3.The Distribution is intended to qualify for non-recognition of gain or loss
under Section 355 and Section 361.

 